EF
              Case 1:20-cr-00237-PKC Document 24 Filed 07/29/20 Page 1 of 2
                                                                LAW OFFICES OF ERIC FRANZ, P.L.L.C.
                                                                        www.efranzlaw.com
                                                                         (212) 355-2200 (phone)
                                                                          (212) 937-2217 (fax)
                                                July 29, 2020



BY ECF
The Honorable P. Kevin Castel
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                            Re:       United States v. Felipe Gonzalez (20-CR-237 (PKC))

Your Honor:

                I represent defendant Mr. Felipe Gonzalez in the above-referenced case and submit this
letter to respectfully request the Court’s authorization to have my mentee, Christopher Wright, assist me
with the instant matter as associate counsel.

                I am a Mentor in the Eastrern District of New York’s Mentoring Program, and Mr. Wright
has been assigned as my Mentee in said program. I have been informed that Mentees enrolled in said
program are eligible, subject to the presiding judge’s approval, to work as Mentees on CJA cases which
are pending in the Southern District of New York. As Your Honor may be aware, the Board of Judges
of the Southern District of New York has also implemented a Mentoring Program, which assigns
experienced members of the District’s CJA Panel to act as mentors for attorneys interested in applying to
the Panel. The program is intended to improve the diversity and overall quality of the CJA Panel and is
open to all interested and qualified attorneys. The Program is designed to provide those attorneys with
federal experience by pairing them with mentors and assigning them to cases that the District Court
believes are of sufficient complexity to warrant the services of two attorneys. The mentee works under
the close supervision of the mentoring attorney and is subject to the approval of the client and the District
Judge to whom the case is assigned. The Mentee provides the first 15 hours on a pro bono basis, and
thereafter may bill at a rate of sixty-five dollars ($65.00) an hour - a rate, which is commensurate with the
hourly rate of a court-appointed paralegal. Mr. Wright has over twenty years of experience practicing
criminal law in New York. I believe as associate counsel his appointment will aptly serve Mr. Gonzalez
and the goals of the Mentoring Program.

               I respectfully submit that Mr. Wright’s assistance would be appropriate since there is an
extensive amount of discovery in the form of electronic data which requires review. This is a time
consuming task and Mr. Wright’s assistance with same, at the reduced hourly rate of $65/hour would
provide a cost effective and efficient means of properly representing Mr. Gonzalez.

               By way of background, Mr. Gonzalez has been indicted for Narcotics Conspiracy in
violation of 18 U.S.C. § 841(a)(1) concerning his alleged involvement in a conspiracy to sell more than
one kilogram of Heroin and more than 400 grams of Fentanyl in the Southern District of New York. If

New York City                                                           (Mailing Address) Long Island
747 Third Ave. 20th Fl., New York, N.Y. 10017                220 Old Country Road, Mineola, N.Y. 11501
             Case 1:20-cr-00237-PKC Document 24 Filed 07/29/20 Page 2 of 2

EF                                                                                     Page 2 of 2

approved, Mr. Wright would assist with the review and evaluation of the extensive electronic discovery
and would otherwise assist in preparing this case for resolution or trial.

       If this request meets with Your Honor’s approval, I would appreciate if Your Honor would endorse
and return the proposed Order by ecf, or email so that I may create CJA Form 21 for Mr. Wright so that
he may begin working on the case.


       Thank you for your consideration of this request.


                                                           Most Respectfully,


                                                           ________________
                                                           ERIC FRANZ
